 8:17-cv-00345-RGK-PRSE Doc # 38 Filed: 10/23/20 Page 1 of 1 - Page ID # 2148




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

LEODAN ALARCON-CHAVEZ,

                   Petitioner,                             8:17CV345

      vs.
                                                          JUDGMENT
THE STATE OF NEBRASKA, and
SCOTT FRAKES, Director of the
Nebraska Department of Corrections;

                   Respondents.


      Pursuant to the Memorandum and Order entered this date, Petitioner’s
second or successive petition for writ of habeas corpus (filing 35) is dismissed with
prejudice, and the court will not issue a certificate of appealability in this matter.

      Dated this 23rd day of October, 2020.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge
